UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                    No. 20-1736


JANE DOE,

                  Plaintiff - Appellant,

            v.

JAMES T. DEWEES, Sheriff of Carroll County; BEN CRAFT, Deputy Sheriff;
DOUGLAS KRIETE, Deputy Sheriff; DAREN METZLER, Deputy Sheriff;
MEGAN DICKERSON, Administrative Commissioner; MICHELE MINER, Court
Commissioner; MARY C. REESE, District Court Judge; MARY K. SMITH, District
Court Administrative Clerk; KATHRYN GLENN, District Court Clerk; C.
HAINES, District Court Clerk; ADAM G. WELLS, Assistant State’s Attorney for
Carroll County; GEORGE HARDINGER, Warden of Carroll County Detention
Center (CCDC); AMANDA BLIZZARD, Correctional Officer; C.S. WENDELL
HIGHSMITH, JR., Correctional Officer; CHESTER L. ARNOTT, Correctional
Officer; CHEYENNE LEE, Correctional Officer; CRAIG KOERNER, Correctional
Officer; DENNIS HARMON, Correctional Officer; GARTH MAYS, Correctional
Officer; JOHN BOWEN, III, Correctional Officer; KENNETH CHESGREEN,
Correctional Officer; KRISTY CERNY, Correctional Officer; KRISTY NAILL,
Correctional Officer; MICHAEL ANDREWS, Correctional Officer; MICHAEL
GREEN, Correctional Officer; MICHAEL L. MCCREA; JERSILD, Correctional
Officer; PAULA HYDE, Correctional Officer; ROBIN L. SHORB, Correctional
Officer; TONY L. MUMMERT, Correctional Officer; TRACY LILLEHAUG,
Correctional Officer; JUDY WARNER, Correctional Officer; BRITNIE
BOSCHERT, Employee of CCDC; JOYCE SCHAUM, Contractor with CONMED;
CONMED        HEALTHCARE        MANAGEMENT;         SIX   UNIDENTIFIED
CORRECTIONAL OFFICERS; UNIDENTIFIED CONTRACTOR, CONMED;
JOANN ELLINGHAUS-JONES; NADIA MEDEVICH, Correctional Officer;
BRIAN DELEONARDO, State’s Attorney for Carroll County; MICHAEL E.
BOYD; TERESA L. BOSLEY, Correctional Officer; FIVE UNIDENTIFIED
DISTRICT COURT CLERKS; JOSHUA BOSCHERT, Correctional Officer;
BRENDA S. STOREY, District Court Clerk; CATHY A. HAINES, District Court
Clerk; E. M. ARNOLD, District Court Clerk; FRANCES A. BYAN, District Court
Clerk; REBECCA L. ELLIGSON, District Court Clerk; JOHN F. GLORIOSO,
District Court Clerk; TRACEY L. LEISTER, District Court Clerk; JENNIFER A.
LEVEE, District Court Clerk; NELLIE M. LONG, District Court Clerk; FRANCES
M. NOEL; CYNTHIA M. SIZEMORE, District Court Clerk; JOHNNA L. STEED,
District Court Clerk; JAMES CERNY, Correctional Officer; LONNIE J. JERSILD,
Correctional Officer; WESLEY L. DAVIS, Correctional Officer; ASHLEY
MORRELL, Correctional Officer; A. PARKS, Correctional Officer; ROBERT E.
SMITH, Correctional Officer; ROCHELLE HERMAN, contractor with CONMED;
WADE BOLNER; CATHERINE PILO,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:18-cv-02014-TDC)


Submitted: December 22, 2020                                Decided: December 28, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jane Doe, Appellant Pro Se. Jason L. Levine, LOCAL GOVERNMENT INSURANCE
TRUST, Hanover, Maryland; Alexandra Renee Hilton, Megan Trocki Mantzavinos,
MARKS, O’NEILL, O’BRIEN, DOHERTY & KELLY, P.C., Towson, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jane Doe seeks to appeal the district court’s orders dismissing some, but not all, of

the Defendants and claims in Doe’s civil rights action. This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders,

28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541, 545-46 (1949). The orders Doe seeks to appeal are neither final orders nor appealable

interlocutory or collateral orders.   Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             3